Title: Queries for John Adams, [before 26 June 1780]
From: Franklin, Benjamin
To: 


[before June 26, 1780]
M. Adams, after having perused the inclosed Papers, is desired to give his Opinion on the following Questions.

1st. Whether Captain Landais, accused as he is, of Capital Crimes, by his Senior and late Commanding Officer, after having apparently relinquished the Command of the Alliance frigate, by with drawing his Effects from the same, after having asked and received money by Order of the Minister Plenipotentiary, in order to transport himself to America, and take his Trial there, upon the said Accusation, and after having for that Purpose, in writing, requested a passage to be procur’d for him, was intituled, at his pleasure, to retake the Command of the Alliance, (contrary to the positive order of the Minister Plenipotentiary, whose orders the said Landais was by the Navy Board instructed to obey), and to dispossess his successor, the oldest naval Officer of the United States, in Europe, who had commanded the said frigate near eight months, and brought her to the Port where she now is?
2dly. Whether the Conduct of Captain Landais, at L’Orient in exciting the Officers and Seamen of the Alliance, to deny the Authority of Captain Jones under whose Command they had voluntarily come, and remained there, and encouraging the said Seamen to make unlawful Demands on the Minister Plenipotentiary for the United States, and to enter into a mutinous Combination, not to put to Sea with the Alliance until the said Demands should be complied with, thereby retarding the Departure of the said frigate and of the Public Stores, on board, be not highly Culpable?
3dly. Whether after Captain Landais’s late Conduct and the manner in which he has retaken the Command of the frigate Alliance, it be consistent with good order, Prudence, and the Public Service, to permit him to retain the Direction of her, and of the Public Stores intended to be sent with her, accused as he is of Capital Crimes by his late Commodore, and for which if he arive in America, he must of Course be tried?
 
Endorsed: from Dr Franklin. June 1780.
In Franklin’s hand: Queries
